Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on October 22, 2021 is acknowledged.
3.	Claims 1-20 are pending in this application.


Restriction
4.	Applicant’s election of 1 (claims 1-11) and the election of species of colorectal cancer for the species of cancer, myostatin as the species of myokine fraction, and oxaliplatin as the species of a chemotherapeutic agent in the reply filed on October 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction was deemed to be proper and is made FINAL in this office action.
Claims 12-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claims. Claims 10-11 are withdrawn from consideration as being drawn to nonelected species. Claims 1-9 are examined on the merits in this office action.




Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
5.	Claims 1 and 7 are objected to for the following: Claim 1 appears to have a spelling error at the last line of the claim. The term “myostain” should be corrected to “myostatin”. Claim 7 recites the following: “…(i) the isolated fraction of myokines of claim 1; and…” Since there is no recitation of “(ii)” the recitation of “(i)”  should be deleted (.e.g., 

Rejections
35 U.S.C. 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating certain does not reasonably provide enablement for treating or preventing ALL proliferative diseases or disorders and ALL metabolic diseases or disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims. Claim 1 is drawn to a an isolated fraction of myokines comprising an effective amount of one or more myokines for treating and/or preventing cell proliferative diseases or disorders and/or metabolic diseases or disorders, wherein (i) the one or more myokines having a molecular weight greater than about 10 kDa; and/or (ii) the one or more myokines comprise myostatin, metrnl, or both of myostatin and metrnl.  Dependent claims define a cell proliferative disease (i.e., colorectal cancer). Claim 6 is drawn to a pharmaceutical composition comprising the isolated fraction of myokines of claim 1 and a suitable pharmaceutical carrier. Claim 7 is drawn to a kit for treating and/or preventing cell proliferative diseases and disorders, the kit 
 (a) Scope of the compounds.  In the instant case, the number of myokines is limited to myostatin or metrnl or both myostatin and metrnl, and further comprising a chemotherapeutic drug.  
 (b) Scope of the diseases covered.  There are many different types of cancers, but all share one hallmark characteristic: unregulated proliferation of cells due to loss of normal controls, resulting in unregulated growth, lack of differentiation. Local tissue invasion, and, often, metastasis (Merck Manual, accessed 3/5/2008 URL: www.merck.com/mmpe/sec11/ch147/ch147a.html, p. 1).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Id.  Here are some assorted categories:
A. CNS cancers cover a very diverse range of cancers in many categories and subcategories (Merck Manuals Brain Tumors accessed 1/13/2022 at URL Overview of Brain Tumors - Brain, Spinal Cord, and Nerve Disorders - Merck Manuals Consumer Version).
There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. Id.  There are a variety of other cancers associated with the brain, spinal cord, and nervous system.  Id. 
See e.g., Overview of Leukemia at URL merckmanuals.com/home/blood_disorders/leukemias/overview_of_leukemia?query=leukemia accessed 1/13/2022.  Leukemia can arise from many different sources.  These include viruses such as EBV, which causes Burkitt's lymphoma, and HTLV-1, linked to certain T cell leukemias.  Others are linked to genetic disorders, such as Fanconi's anemia, which is a familial disorder, and Down's syndrome.  Other leukemias are caused by exposure to carcinogens such as benzene, and some are actually caused by treatment with other neoplastic agents. Still other leukemias arise from ionizing radiation, and many are idiopathic. Leukemias also differ greatly in the morphology, degree of differentiation, body location (e.g. bone marrow, lymphoid organs, etc.) There are B-cell neoplasms and T-cell neoplasms. There are different kinds of acute myeloid leukemias  (undifferentiated AML, acute myeloblastic, acute myelomonocytic leukemia,  acute monocytic leukemias, acute monoblastic, acute megakaryoblastic (AmegL), acute promyelocytic leukemia (APL), and erythroleukemia).  There is also lymphoblastic leukemia, hypocellular acute myeloid leukemia, Ph-/BCR- myeloid leukemia, and acute basophilic leukemia. Chromic leukemias include chronic lymphocytic leukemia (CLL, which exists in a B-cell and a T-cell type),  prolymphocytic leukemia (PLL),  large granular lymphocytic leukemia (LGLL, which goes under several other names as well), chronic myelogenous leukemia(CML), chronic myelomonocytic leukemia (CMML), chronic neutrophilic leukemia, chronic eosinophilic leukemia (CEL), and many others.  
See, e.g., Merck Manual Colorectal Cancer accessed 1/13/2022 at URL merckmanuals.com/home/digestive_disorders/tumors_of_the_digestive_system/colorectal_cancer?query=colorectal%20cancer).  
Almost all cancers of the large intestine and rectum (colorectal) are adenocarcinomas, which develop from the lining of the large intestine (colon) and rectum.  Id.  In Western countries, cancer of the large intestine and rectum is one of the most common types of cancer and the second leading cause of cancer death.  Id.  Colon cancer is more common among women, and rectal cancer is more common among men.  Id. 
D. Prostate Cancer covers a variety of cancer types. See e.g., Merck Manual Prostate Cancer accessed 1/13/2022 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/prostate_cancer?query=prostate%20cancer.  Among men in the United States, prostate cancer is the most common cancer and one of the most common causes of cancer death.  Id. 
The great majority of types of prostate cancers are not treatable with pharmaceuticals.  Id. 
E. Breast cancers come in a great variety.  See e.g., Merck Manual Breast Cancer accessed 1/13/2022 at URL: merckmanuals.com/home/womens_health_issues/breast_disorders/breast_cancer?query=breast%20cancer.  Breast cancer is the second most common cancer among women after skin cancer and, of cancers, is the second most common cause of death among women after lung cancer.  Id.  


(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(3) Direction or Guidance:  The guidance provided is very limited.  The specification fails to provide guidance on how myostatin or metrnl and myostatin further comprising chemotherapeutic agent can treat and prevent all forms of cancers/tumors.   There appears to be variable results that are dose-dependent and cell-type specific.  Please see the Working examples section below for further detail.   Additionally, there could be drug targeting issues- e.g., an inability to pass the blood brain barrier (BBB).  There is no indication that a gliadin peptides is able to cross the BBB.  
The skilled artisan cannot predict which of the many possible drug combinations would be capable of treating the many and highly variable types of cancer known in the 

(4) State of the Prior Art: A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery.  
With regard to cancer treatment, Bally et al. (US 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  Multiple references indicate unpredictability in cancer treatment (see for example, US 2017/0290882, US 2017/0360955). For example, US 2017/0290882 indicates that “cancer treatment is unpredictable in advance” (see paragraph [0037], for example). US 2017/0360955 indicates that “most drugs used in cancer treatment are very hydrophobic, resulting in an unpredictable and mostly unfavorable aggregation…” (see paragraph [0014], for example).
Sporn et at, “Chemoprevention of Cancer,” Carcinogenesis, Vol. 21 (2000), 525-530, teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al also teaches that “given the genotype and phenotype heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure.”
Furthermore, arts indicate the difficulties in going from in vitro to in vivo for drug development for treatment of cancers. Auerbach et al (Cancer and Metastasis Reviews, 2000, 19: 167-172) indicates that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants…In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph). Gura T (Science, 1997, 278(5340): 1041-1042, encloses 1-5) indicates that “the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” (see p. 1, 2nd paragraph). Furthermore, Gura T indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don’t behave like naturally occurring tumors in humans—they don’t spread to other tissues, for example (see p. 2, 4th paragraph). Further, when patient’s tumor cells in Petri dishes or culture flasks and monitor the cells’ responses to various anticancer treatments, they don’t work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body (see p. 3, 7th paragraph). 
Additionally, Gravanis et al (Chinese Clinical Oncology, 2014, 3(2): 1-5) indicates that “The generic mechanism of action for cytotoxics made the prediction of which tumor 
Further, Hait reference (Nature Reviews, April 2010, 9: 253-254) indicates that “The anticancer drug discovery process often begins with a promising target; however, there are several reasons why the eventual outcome for a particular cancer target may be disappointing…cancer is more than a disease of cancer cells, as alterations in somatic or germline genomes, or both, create susceptibilities to transformational changes in cells and in the microenvironment that ultimately cooperate to form a malignant tissue.” (see p. 253, left column, “Understanding the target in context”). Hait reference indicates that “Drug effect in preclinical cancer models often do not predict clinical results, as traditional subcutaneous xenografting of human cancer cell lines onto immunocompromised mice produces ‘tumours’ that fail to recapitulate key aspects of human malignancies such as invasion and metastasis.” (see p. 253, right column, “Predictive models”). 
Given Bally et al teaching of treatment-limiting toxicities in clinical use, US 2017/0290882 and US 2017/0360955 teachings that cancer therapy is unpredictable, 
           With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(5)  Working Examples:  The specification does not enable any person skilled in the art to which it pertains (i.e. chemotherapy and treatment of cancer) to make and use the invention commensurate in scope with the claims. The lack of adequate guidance from the specification or prior art with regard to the actual treatment and/or PREVENTION of all cancers and ALL metabolic diseases with myostatin and/or metrnl, and myostatin further comprising chemotherapeutic agent fails to rebut the presumption of unpredictability existent in this art. Applicants fail to provide the guidance and 
	Absent a reasonable a priori expectation of success for using a specific chemotherapeutic agent/combination to treat any particular type of cancer, one skilled in the art would have to extensively test many various tumor types. Since each prospective embodiment, and indeed further embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
	The amount of direction or guidance presented in the specification is very limited. The specification discloses that “Cancers or tumors that can be treated by the compositions and methods described herein include, but are not limited to: biliary tract cancer; brain cancer, including glioblastomas and medulloblastomas; breast cancer; cervical cancer; choriocarcinoma; colon cancer; endometrial cancer; esophageal cancer; gastric cancer; hematological neoplasms, including acute lymphocytic and myelogenous leukemia; intraepithelial neoplasms, including Bowen's disease and Paget's disease; liver cancer (hepatocarcinoma); lung cancer; lymphomas, including Hodgkin's disease and lymphocytic lymphoma; neuroblastomas; oral cancer, including squamous cell carcinoma; ovarian cancer, including those arising from epithelial cells, stromal cells, germ cells and mesenchymal cells; pancreas cancer; prostate cancer; rectal cancer; sarcomas, including leiomyosarcoma, rhabdomyosarcoma, liposarcoma,  (see paragraph [0051] of instant specification US 2020/0362001). Working Example describe  colorectal ccancer cell lines HCT116 and HT29 and treating the cell lines with myokine fraction (see paragraph [0111] and FIG. 6). 
Accordingly, it is difficult for the skilled artisan to extrapolate these results to all forms of cancer and myostatin and/or metrnl, and myostatin and/or metrnl further comprising chemotherapeutic agent (much less chemotherapeutic agents more generally). 

(6) Skill of those in the art:  Many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack the cancer cells, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as 
Specifically, the prior art shows that there has never been a single compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a 
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses (an estimated at least 20% are of viral origin e.g. Human papillomavirus, EBV, Hepatitis B and C, HHV-8, HTLV-1 and other retroviruses, and quite possibly Merkel cell polyomavirus, and there is some evidence that CMV is a causative agent in glioblastoma), exposure to chemicals such as tobacco tars, excess alcohol consumption (which causes hepatic cirrhosis, an important cause of HCC), ionizing radiation, and unknown environment factors. 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297). 
In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Even if applicants’ assertion that cancer in general could be treated with these compounds were plausible--- which it is not ---, that would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.

(7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

35 U.S.C. 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al (Endocrinology, 2001, 142(4): 1412-1418).
11.	Rodgers et al teach isolation and characterization of myostatin (MSTN) complementary DNA clones from the skeletal muscle of the tilapia Oreochromis mossambicus and the white bass Morone chrysops (see abstract, left column). Rodgers et al teach human embryonal kidney (HEK293) cells overexpressing a His-tagged tilapia MSTN (see abstract, right column) indicating recombinant protein technology. Rodgers et al teach the protein sequences of tilapia and white bass MSTN (see FIG. 2). Rodgers et al teach the confluent HEK293 cells stably overexpressing a His-tagged tMSTN were cultured for 3 days in MEM supplemented with 10% FBS, conditioned medium was concentrated 20-fold, buffer was exchanged for PBS, and Western blotting was performed with anti-His antiserum (see FIG. 4B). Rodgers et al teach protein separation (see p. 1413, first paragraph). This indicates an isolated myostatin from at least tilapia, having 42,548 Da molecular weight (see p. 1414, left column, 1st full paragraph), and the estimated mass of the processed and bioactive carboxyl-terminal peptides for both clones is approximately 13 kDa (see p. 1414, left column, start of the 3rd paragraph).  Since the reference teaches an isolated fraction of myokines compromising one or more myokines having a molecular weight greater than about 10 kDa, and the one or more myokines comprise metrnl, the reference anticipates instant claims 1-5. With respect to the limitation “comprising an effective amount of one or more myokines for treating and/or preventing cell proliferative diseases or disorders and/or metabolic diseases or disorders” in instant claim 1, “for treating colorectal cancer” in instant claim 2, “for treating a cancer whose growth is associated with chromatin density” in instant claim 3, “for treating a cancer whose growth is associated with depidermal growth factor recetpro (EGRF) activity” in instant claim 4, “for inhibiting epidermal growth factor rectpro (EGRF) activity” in instant claim 5, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior .

12.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langley et al (Oncogene, 2004, 23: 524-534), as evidenced by Rodgers et al (Endocrinology, 2001, 142(4): 1412-1418).
13.	Langley et al teach exogenous recombinant myostatin (see abstract, line 6), meeting the limitation of isolated fraction of myokines comprising myostatin of instant claims 1-5. Langley et al teach that myostatin inhibits rhabdomyosarcoma cell proliferation through an Rb-independent pathway (see Title). Langley et al teach that RMS cells were incubated with a growth-inhibitory dose of myostatin (8 g/l) for 48 hours (see p. 526, left column, 2nd full paragraph). Since Langley et al teach myostatin in a dose form, this meets the limitation of instant claim 6. As evidenced by Rodgers et al, the estimated mass of the processed and bioactive carboxyl-terminal peptides for myostatin is approximately 13 kDa, the Langley exogenous recombinant myostatin would at least have a molecular weight greater than 10 kDa. 
Since the reference teaches an isolated fraction of myokines compromising one or more myokines having a molecular weight greater than about 10 kDa, and the one or more myokines comprise metrnl, the reference anticipates instant claims 1-5. With respect to the limitation “comprising an effective amount of one or more myokines for 

During the search, a prior art was found for metrnl.
14.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (Acta Pharmacologica Sinica, 2016, 37: 571-579).
15.	Zheng et al teach C-terminally His-tagged version of mouse Metrnl was cloned into a eukaryotic expression vector, which was transfected into HEK293, COS-7 or HEK293F cells (see p. 572, left column, “Metrnl as a novel secreted protein homologous to Metrn”). Zheng et al teach the recombinant mouse Metrnl-his6 protein, and the recombinant protein was purified by affinity chromatography and then separated by SDS-PAGE. Metrnl purified by this method appeared much heavier than calculated 6…two bands between 34 and 43 kDa, which were recognized by anti-Metrnl and anti-His6 antibodies in SDS-PAGE analysis, and both these bands as Metrnl by mass spectrometry (see p. 572, right column, 2nd full paragraph). Since the reference teaches an isolated fraction of myokines compromising one or more myokines having a molecular weight greater than about 10 kDa, and the one or more myokines comprise metrnl, the reference anticipates instant claims 1-5. With respect to the limitation “comprising an effective amount of one or more myokines for treating and/or preventing cell proliferative diseases or disorders and/or metabolic diseases or disorders” in instant claim 1, “for treating colorectal cancer” in instant claim 2, “for treating a cancer whose growth is associated with chromatin density” in instant claim 3, “for treating a cancer whose growth is associated with depidermal growth factor recetpro (EGRF) activity” in instant claim 4, “for inhibiting epidermal growth factor rectpro (EGRF) activity” in instant claim 5, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior art.  Additionally, instant claims are drawn to an isolated fraction comprising one or more myokines (i.e., a product). The recitation of “an effective amount” does not change the structure of the product (isolated fraction), therefore, does not impart patentability to product claims. Since the reference teaches ALL of the active components of instant claims, i.e., metrnl, the reference anticipates instant claims 1-5.

35 U.S.C. 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al (Oncogene, 2004, 23: 524-534), as evidenced by Rodgers et al (Endocrinology, 2001, 142(4): 1412-1418) in view of Comella et al (Therapeutics and Clinical Risk Management, 2009, 5: 229-238).
21.	Langley et al teach exogenous recombinant myostatin (see abstract, line 6), meeting the limitation of isolated fraction of myokines comprising myostatin of instant claims 1-5. Langley et al teach that myostatin inhibits rhabdomyosarcoma cell proliferation through an Rb-independent pathway (see Title). Langley et al teach that RMS cells were incubated with a growth-inhibitory dose of myostatin (8 g/l) for 48 hours (see p. 526, left column, 2nd full paragraph). Since Langley et al teach myostatin in a dose form, this meets the limitation of instant claim 6. As evidenced by Rodgers et al, the estimated mass of the processed and bioactive carboxyl-terminal peptides for myostatin is approximately 13 kDa, the Langley exogenous recombinant myostatin would at least have a molecular weight greater than 10 kDa. 
Since the reference teaches an isolated fraction of myokines compromising one or more myokines having a molecular weight greater than about 10 kDa, and the one or more myokines comprise metrnl, the reference anticipates instant claims 7-9, in part.   The difference between the reference and the instant claims is that the references do not teach a kit comprising the isolated fraction of myokine that is a myostatin and a chemotherapeutic agent that is oxaliplatin. 
22.	However, Comella et al teach that oxaliplatin is a third-generation platinum compound that has shown a definite role in the management of colorectal cancer (CRC) (see abstract). Comella et al teach that oxaliplatin-based regimens with anti-EGFR 
23.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Langley et al as evidenced by Rodgers et al, and Comella et al to produce a combination therapy for the treatment of a proliferative disease or disorder, such as colorectal cancer, since Langley et al teach that myostatin inhibits rhabdomyosarcoma cell proliferation through an Rb-independent pathway, and Comella et al teach that oxaliplatin, has activity against proliferative disease or disorder (colorectal cancer). One or ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since combining two components each having the same activity would at least have an additive effect. The MPEP states that :“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”).
Additionally, for a better understanding of how the examiner views the claims 7-9 in regards to a kit, it should be noted that the claim is to a product, and products are not limited or novel based on the product’s non-functional instructions on how to use the product by being in a kit. “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” In re Ngai, 367 F.3d 1336, 2004 WL 1068957 (Fed. Cir. May 13, 2004).


Improper Markush
24.	  Claim 1 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

	


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654